Opinion
Per Curiam,
The petitioner in this habeas corpus case alleges that his sentence of 4 to 15 years in a state correctional institution for burglary is illegal because the record of his prior convictions presented to the trial judge by the district attorney at the time of his sentencing was inaccurate. The prisoner states in his petition that he denied the alleged convictions at the time they were presented to the sentencing judge.
The petition for a writ of habeas corpus was considered by President Judge Samuel J. Roberts, specially presiding, now a justice-elect of the Supreme Court, who was also the sentencing judge. He entered an order dismissing the petition, stating his reasons therefore as follows: “We have before us relator’s third *647petition dated February 12, 1962 for a writ of habeas corpus and the Commonwealth’s answer thereto. After careful consideration of the petition and answer and review of the record, we are of the opinion that relator’s petition and the record upon which it is based fail to show any ground whatsoever justifying the issuance of a writ of habeas corpus, or a rule to show cause thereon. Our examination of the record fails to reveal any denial or infringement of petitioner’s rights.”
Order affirmed.